The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	In claim 1, line 14, “the flow” has been changed to – a flow --; in line 16, “the level” has been changed to – a level --; in line 17, “the overall” has been changed to – an overall --; and in line 18, “the volume” has been changed to – a volume --.
	In claim 2, lines 9-10, “the invert” has been changed to – an invert --; “the inside” has been changed to – an inside --; and “the sump” has been changed to – a sump --.
	In claim 5, line 1, “the inlet” has been changed to – inlet --.
	In claim 6, line 1, “the overall” has been changed to – an overall --; and “system” has been changed to – assembly --.
	In claim 7, line 1, “the inlet” has been changed to – inlet --.
	In claim 8, line 13, “the top” has been changed to – a top --; in line 16, “the level” has been changed to – a level --; in line 17, “the overall” has been changed to – an 
overall --; and in line 18, “the volume” has been changed to – a volume --.
	In claim 9, lines 9-10, “the invert” has been changed to – an invert --; “the inside” has been changed to – an inside --; and “the sump” has been changed to – a 
sump --.
	In claim 12, line 1, “the inlet” has been changed to – inlet --.
	In claim 13, line 1, “the overall” has been changed to – an overall --; and “system” has been changed to – assembly --.
	In claim 14, line 1, “the inlet” has been changed to – inlet --.

Authorization for this examiner’s amendment was given in an interview with Steven Webb on August 10, 2022.

/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778